PER CURIAM.
After carefully considering the record and briefs on appeal, we affirm the judgment.
*658The appellant essentially argues that the ALJ should have consulted a vocational expert before concluding that she was not disabled, given her mental impairment. Under Ortiz v. Sec’y. Health and Human Services, 890 F.2d 520, 526 (1st Cir.1989), however, the ALJ could rely on the Grid alone if her mental limitations were adequately accommodated by relegating her to unskilled work. Given the record, the ALJ could reasonably conclude that she could perform unskilled work. Se e Rodriguez v. Sec’y. of Health and Human Servs., 647 F.2d 218, 222 (1st Cir.1981).
Affirmed. 1st Cir. Rule 27(c).